              Case 2:21-cv-00349-RSL Document 7 Filed 04/13/21 Page 1 of 5




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    JAMALH ANTHONY WILSON,                                    Case No. 21-CV-349-RSL

10                          Plaintiff,                          ORDER TO SHOW CAUSE
11                     v.
12    STRYDER MOTOFRFREIGHT USA INC.,
      STRYDER MOTORFREIGHT CANADA
13    LTD.,
14
                            Defendants.
15
16
17         This matter comes before the Court on its review of plaintiff’s complaint under 28 U.S.C.
18 § 1915(e)(2)(B). Dkt. # 5. On March 15, 2021, plaintiff attempted to file a motion for leave to
19 proceed in forma pauperis (IFP), but the proper IFP form was not submitted. See Dkts. # 1, # 2.
20 On March 27, 2021, plaintiff filed the proper form. See Dkt. # 3. The Court granted plaintiff’s
21 IFP application on March 30, 2021 and recommended that the complaint be reviewed under 28
22 U.S.C. § 1915(e)(2)(B) before issuance of summons. Dkt. # 4.
23         This Court may dismiss an IFP case at any time if it determines that the action is
24 “frivolous or malicious” or “fails to state a claim on which relief may be granted.” 28 U.S.C.
25 § 1915(e)(2)(B)(i)–(ii). And the Court must dismiss any action if it “determines at any time that
26 it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). The party asserting jurisdiction has
27 the burden of establishing all jurisdictional facts. See United States v. Orr Water Ditch Co., 600
28 F.3d 1152, 1157 (9th Cir. 2010). Plaintiff has alleged that subject-matter jurisdiction exists on

     ORDER TO SHOW CAUSE - 1
               Case 2:21-cv-00349-RSL Document 7 Filed 04/13/21 Page 2 of 5




 1 the basis of both diversity of citizenship (per 28 U.S.C. § 1332) and federal question jurisdiction
 2 (per 28 U.S.C. § 1331).
 3          With respect to diversity of citizenship, federal courts require “complete” diversity of
 4 citizenship of the parties. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Plaintiff has alleged
 5 that he is a citizen of the State of Washington. Dkt. # 5 at 3. Plaintiff is suing two defendants:
 6 Stryder Motorfreight, USA, Inc. and Stryder Motorfreight, Canada, Ltd. Dkt. # 5 at 2. The
 7 defendants are corporations, which means that they are citizens of “every State and foreign state
 8 by which [they] ha[ve] been incorporated and of the State or foreign state where [they] ha[ve]
 9 [their] principal place of business.” 28 U.S.C. § 1332(c)(1). Plaintiff asserts, somewhat
10 confusingly, that the first defendant, Stryder Motorfreight, USA, Inc., is incorporated under the
11 laws of the State of Washington and has its principal place of business in British Columbia. Dkt.
12 # 5 at 4. Given that plaintiff alleges that Stryder Motorfreight, USA, Inc., is incorporated under
13 the laws of the State of Washington, it is a citizen of this state. Because both plaintiff and
14 Stryder Motorfreight, USA, Inc. are citizens of Washington State, complete diversity does not
15 exist, and diversity of citizenship cannot serve as a basis for this Court’s jurisdiction.
16          Federal question jurisdiction requires that the action arise under “the Constitution, laws,
17 or treaties of the United States.” 28 U.S.C. § 1331. Defendant cites two federal statutes as the
18 basis for federal question jurisdiction: (1) the Equal Pay Act of 1963 and (2) Title VII of the
19 Civil Rights Act of 1964. Dkt. # 5 at 3. Plaintiff has not yet alleged facts to support a claim for
20 relief under these federal laws, however. A complaint “must contain sufficient factual matter,
21 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
22 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim
23 has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
24 reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing
25 Twombly, 550 U.S. at 556). “Dismissal can be based on the lack of a cognizable legal theory or
26 the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica
27 Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (citing Robertson v. Dean Witter Reynolds, Inc.,
28 749 F.2d 530, 533–34 (9th Cir. 1984)). The Equal Pay Act of 1963 (“Equal Pay Act”) prohibits

     ORDER TO SHOW CAUSE - 2
                Case 2:21-cv-00349-RSL Document 7 Filed 04/13/21 Page 3 of 5




 1 sex-based wage discrimination between men and women who perform jobs that require
 2 substantially equal skill, effort, and responsibility under similar working conditions. See 29
 3 U.S.C. § 206(d). As for Title VII of the Civil Rights Act of 1964 (“Title VII”), this federal law
 4 prohibits employment discrimination based on race, color, religion, sex, and national origin. See
 5 42 U.S.C. §§ 2000e–2000e-17. Because none of plaintiff’s allegations pertain to discrimination
 6 on the applicable bases of these federal laws, plaintiff’s complaint fails to state a claim to relief
 7 that is plausible on its face under the Equal Pay Act or Title VII. 1
 8           Plaintiff’s complaint also makes allegations related to a rule issued by the Federal Motor
 9 Carrier Safety Administration (“FMCSA”). See Dkt. # 5 at 6 (referencing “a 30 minute break
10 rule that went into effect on September 28th, 2020 by the FMCSA”). Plaintiff likely intended to
11 invoke 49 C.F.R. § 395.3(a)(3)(ii), one of the Hours of Service rules issued by FMCSA effective
12 September 29, 2020. See “Hours of Service (HOS),” FMCSA, https://www.fmcsa.dot.gov/
13 regulations/hours-of-service (last visited March 31, 2021). Plaintiff characterizes the relevant
14 rule as stating that drivers of commercial motor vehicles “could take their required break on-
15 duty and the company would pay them for it,” Dkt. # 5 at 6, but this is not wholly accurate.
16 Section 395.3(a)(3)(ii) prohibits motor carriers from permitting or requiring certain drivers to
17 drive more than 8 hours without a “30-minute interruption in driving status.” 49 C.F.R.
18
            1
               For example, if plaintiff seeks to maintain a claim for disparate treatment under Title VII, he
19
     must allege facts showing: “(1) he belongs to a protected class; (2) he was qualified for the position; (3)
20   he was subject to an adverse employment action; and (4) similarly situated individuals outside his
     protected class were treated more favorably.” Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115,
21   1123 (9th Cir. 2000). In a similar vein, if plaintiff seeks to maintain a claim for discriminatory
22   harassment and hostile work environment under Title VII, he must allege facts showing: “(1) the
     defendants subjected [him] to verbal or physical conduct based on [his protected characteristic]; (2) the
23   conduct was unwelcome; and (3) the conduct was sufficiently severe or pervasive to alter the conditions
     of [his] employment and create an abusive working environment.” Surrell v. Cal. Water Servs. Co., 518
24   F.3d 1097, 1108 (9th Cir. 2008). Additionally, in order to state a viable claim for retaliation under Title
25   VII, plaintiff must allege facts demonstrating that: (1) he “engaged in a protected activity”; (2) he
     “suffered an adverse employment action”; and (3) “there was a causal link between” his “protected
26   activity and the adverse employment action.” Poland v. Chertoff, 494 F.3d 1174, 1179–80 (9th Cir.
     2007). An employee has engaged in a protected activity if he (1) has “opposed any practice made an
27
     unlawful employment practice by this subchapter” or (2) “has made a charge, testified, assisted, or
28   participated in any manner in an investigation, proceeding, or hearing.” 42 U.S.C. § 2000e-3(a); Thomas
     v. City of Beaverton, 379 F.3d 802, 811 (9th Cir. 2004).
     ORDER TO SHOW CAUSE - 3
               Case 2:21-cv-00349-RSL Document 7 Filed 04/13/21 Page 4 of 5




 1 § 395.3(a)(3)(ii). The 30-minute interruption in driving status may be satisfied by off-duty or on-
 2 duty time. Id. Plaintiff’s concern appears to be that defendants were allegedly subtracting pay
 3 from drivers who took some or all of the 30-minute period and did not subtract pay from
 4 employees who did not “write down a break on their trip sheet.” Dkt. # 5 at 6. It is unclear
 5 whether the drivers in question triggered entitlement to the 30-minute interruption of driving
 6 status under § 395.5(a)(3)(ii) because plaintiff did not allege any facts regarding the lengths of
 7 the drive-times. If plaintiff intends to make a claim that defendants violated § 395.3(a)(3)(ii),
 8 plaintiff should allege facts establishing that defendants permitted or required drivers to drive
 9 more than 8 hours without a 30-minute interruption in driving status.
10         Additionally, § 395.3(a)(3)(ii) does not address whether the 30-minute period must be
11 paid time, but plaintiff’s complaint seems to imply that defendants were in the wrong because of
12 pay deductions related to employees taking the 30-minute period. It is possible that plaintiff is
13 seeking to claim that defendants violated another federal law, the Fair Labor Standards Act
14 (“FLSA”), e.g., by not paying minimum wages and overtime for all hours worked, but it is
15 unclear whether plaintiff is alleging that the pay deductions were for hours worked or for off-
16 duty time. If plaintiff intends to make a claim that defendants violated the FLSA, plaintiff should
17 clarify that point and allege facts further explaining the circumstances of the pay deductions at
18 issue, namely, how they violated the FLSA. 2
19         Moreover, if plaintiff seeks to maintain a claim for FLSA retaliation, he must allege facts
20 demonstrating that: (1) he “engaged in statutorily protected conduct” under § 215(a)(3) of the
21 FLSA, “or the employer must have erroneously believed” the he engaged in this conduct; (2) he
22 “suffered some adverse employment action”; and (3) “a causal link must exist between the
23 plaintiff’s conduct and the employment action.” Mayes v. Kaiser Found. Hosp., 917 F. Supp. 2d
24 1074, 1080 (E.D. Cal. 2013); See 29 U.S.C. § 215(a)(3) (reflecting that statutorily protected
25 conduct includes when an employee “has filed any complaint or instituted or caused to be
26
27         2
            As may be relevant here, the FLSA provides a national minimum hourly wage (29 U.S.C.
28 § 206), mandatory overtime compensation (29 U.S.C. § 207), and it requires employers to maintain
   accurate employee records (29 U.S.C. § 211).
     ORDER TO SHOW CAUSE - 4
              Case 2:21-cv-00349-RSL Document 7 Filed 04/13/21 Page 5 of 5




 1 instituted any proceeding under or related to this chapter, or has testified or is about to testify in
 2 any such proceeding, or has served or is about to serve on an industry committee”). A plaintiff
 3 may engage in statutorily protected conduct under § 215(a)(3) when he or she complains to an
 4 employer about violations of the FLSA. Lambert v. Ackerley, 180 F.3d 997, 1002–08 (9th Cir.
 5 1999). While plaintiff refers in his complaint to sending an email to Arti Prasad about the
 6 “conversations with other drivers about pay issues,” plaintiff’s topic of concern appears
 7 associated with the pay differential between new hires and existing employees, which is not, by
 8 itself, problematic under the FLSA (or the Equal Pay Act or Title VII). Dkt. # 5 at 6. Similarly,
 9 plaintiff refers in his complaint to informing “the company” about the 30-minute period
10 associated with the new FMSCA rule, discussed above, but it is unclear whether plaintiff
11 complained to defendants regarding FLSA violations. Id.
12         Plaintiff is therefore ORDERED TO SHOW CAUSE by filing an amended complaint on
13 or before May 14, 2021, that establishes why the above-captioned matter should not be
14 dismissed for failure to state a claim that would support federal jurisdiction. Any amended
15 complaint must state plaintiff’s claims “in numbered paragraphs, each limited as far as
16 practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). And “[i]f doing so would
17 promote clarity, each claim founded on a separate transaction or occurrence . . . must be stated
18 in a separate count.” Id. The Clerk of the Court is directed to place this order to show cause on
19 the Court’s calendar for May 14, 2021.
20         DATED this 13th day of April, 2021.
21
22
23                                                     A
                                                       Robert S. Lasnik
24
                                                       United States District Judge
25
26
27
28

     ORDER TO SHOW CAUSE - 5
